PER CURIAM
After our decision in this case, 71 Or App 256, 692 P2d 145 (1984), and denial of respondents’ petition for reconsideration, ORAP 10.10, respondents moved for determination of our jurisdiction. Respondents’ motion was filed in the Supreme Court pursuant to ORAP 9.05(6). The Supreme Court granted respondents’ petition for review and remanded the appeal to us for determination of our jurisdiction. The jurisdiction of an appellate court may be challenged at any time during the appellate process. ORAP 9.05(3).
Respondents contend that we did not have jurisdiction, because the appeal was taken from a nonappealable judgment. The complaint in this case was filed against three defendants: Holm, Mortgage Connections, Inc., and Njust. The judgment appealed from does not dispose of the claims against Holm or Mortgage Connections, Inc., and does not contain the findings or recitations required by ORCP 67B. It is therefore not a final, appealable judgment. Industrial Leasing Corp. v. Van Dyke, 285 Or 375, 591 P2d 352 (1979); City of Portland v. Carriage Inn, 296 Or 191, 673 P2d 531 (1983); May v. Josephine Memorial Hospital, 297 Or 525, 686 P2d 1015 (1984).
Former opinion withdrawn; appeal dismissed.